Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of April 3, 2006 (the “Agreement”), by and between
HBDC II, INC., a Delaware corporation (the “Company”), and IVAN SPINNER
(“Employee”).

 

WHEREAS, the Company desires to enter into this Agreement in order to assure
itself of the continued service of Employee, and Employee desires to work for
the Company, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, the parties hereto agree as follows:

 

SECTION 1. Employment. The Company hereby employs Employee, and Employee hereby
accepts employment by the Company, upon the terms and conditions hereinafter set
forth.

 

SECTION 2. Term. The employment of Employee hereunder shall be for a period
commencing on the date hereof (the “Commencement Date”) and ending on the second
anniversary of the Commencement Date (the “Term”) or such earlier date upon
which the employment of the Employee shall terminate in accordance with the
provisions hereof. The period commencing on the Commencement Date and ending on
the date of termination of the Employee’s employment hereunder shall be called
the “Term of Employment” for Employee, and the date on which the Employee’s
employment hereunder shall terminate shall be called the “Termination Date.”

 

SECTION 3. Duties. During the Term of Employment, Employee shall be employed as
Senior Vice President of the Company and will act in accordance with, and be
subject to, the policies and procedures as may be duly adopted by the Board of
Directors of the Company (the “Board”) from time to time. Employee shall be
responsible for the maintenance and management of outside sales and endorsed
marketing, and shall perform such other duties as are consistent with his
position, as the Board or the Chief Executive Officer of the Company shall
designate. Employee shall report to the Chief Executive Officer of the Company.
Employee shall use his best efforts to perform well and faithfully the foregoing
duties and responsibilities.

 

SECTION 4. Time to be Devoted to Employment. During the Term of Employment,
Employee shall devote all of his business time, attention and energies to the
business of the Company (except for vacations to which he is entitled pursuant
to Section 6(b) and periods of illness or incapacity); provided, however, that
Employee may spend a portion of his business time, as deemed reasonable by the
Board, but in no event to exceed twenty hours per month, providing the services
required under that certain consultant agreement between Employee and LA
Marketing LLC, a limited liability company, attached hereto as Exhibit A (the
“Consultant Agreement”). During the Term of Employment, Employee shall not
engage in any business activity (other than pursuant to the Consultant
Agreement) which, in the reasonable judgment of the Board, conflicts

 

 

 


--------------------------------------------------------------------------------

 

with the duties of Employee hereunder, whether or not such activity is pursued
for gain, profit or other pecuniary advantage.

 

SECTION 5. Compensation.

 

(a)          Signing Bonus. Upon execution of this Agreement, the Company shall
pay to Employee an initial sign on bonus of $150,000.

 

(b)          Base Salary. The Company shall pay to Employee a base salary of
$371,000 per year for each year of the Term of Employment. The base salaries
shall be payable in such installments (but not less often than monthly) as is
generally the policy of the Company with respect to its employees.

 

(c)         Bonus. During the Term of Employment, Employee shall be eligible to
receive incentive compensation and bonus at the sole discretion of the Board.

(d)        Withholding. The Company shall have the right to deduct and withhold
from the compensation payable hereunder to Employee all applicable federal,
state and local taxes and charges and social security taxes subject to
withholding, as are now in effect or that may be hereafter enacted or required.

(e)         Stock Options. On the Commencement Date, the Company shall grant to
Employee stock options (“Options”) for the purchase of an aggregate of 150,000
shares of Health Benefits Direct Corporation’s common stock (“HBDC Stock”), at
an exercise price per share equal to the closing price of the HBDC Stock on the
Commencement Date. The Options shall vest 25% upon the first anniversary of the
date of grant and the remainder in equal amounts on each of the next 36 months
following the first anniversary of the date of grant, conditioned on Employee’s
continued employment with the Company. In addition, the Company may grant
additional options to Employee as a bonus, based on performance objectives to be
determined in the sole discretion of the Board from time to time.

 

SECTION 6. Business Expenses; Benefits.

 

(a)          The Company shall reimburse Employee from time to time, in
accordance with the practice of the Company for employees, for all reasonable
and necessary expenses and other disbursements incurred by Employee for or on
behalf of the Company in the performance of Employee’s duties hereunder.
Employee shall provide such appropriate documentation of expenses and
disbursements as may from time to time be required by the Company.

 

(b)          During the Term of Employment, Employee shall be entitled to four
(4) weeks of paid vacation per year. Employee shall also be entitled to all paid
holidays given by the Company to its employees generally.

 

 

2

 

 


--------------------------------------------------------------------------------

 

 

(c)          During the Term of Employment, Employee shall be entitled to
participate in the group health, life, dental and disability insurance benefits,
and retirement plan benefits made available from time to time for its employees
generally (the “Benefit Plans”).

 

SECTION 7. Involuntary Termination.

 

(a)          If Employee is incapacitated or disabled in a manner that qualifies
Employee for benefits under the permanent disability policy of the Company for
employees generally, the Term of Employment and employment of Employee under
this Agreement shall cease (such termination, as well as a termination under
Section 7(b), being hereinafter referred to as an “Involuntary Termination”).

 

(b)          If Employee dies during the Term of Employment, the Term of
Employment and Employee’s employment hereunder shall cease as of the date of
Employee’s death.

 

(c)          Upon the termination of Employee’s employment due to an Involuntary
Termination, neither the Employee nor his beneficiary or estate (if applicable)
shall have any further rights or claims against the Company under this
Agreement, except the right to receive (i) the unpaid portion of (A) the base
salary provided for in Section 5(b), computed on a pro rata basis through the
Termination Date and (B) bonus compensation, if any, provided for in Section
5(c) earned prior to the Termination Date (which bonus amount shall be payable
at such times as the Company pays bonuses for such year to its employees), (ii)
the amount, on a pro rata basis from the Termination Date through the end of the
Term, of the base salary provided for in Section 5(b) that is above $250,000 per
year, payable at such times and in accordance with the Company’s usual practices
for paying its employees salaries, including withholding of applicable taxes,
(iii) any unpaid accrued benefits of Employee, (iv) reimbursement for any
expenses for which Employee shall not have been reimbursed as provided in
Section 6(a), and (v) continued provision, for a period of one year following
Employee’s termination, of benefits under the Benefit Plans.

 

SECTION 8. Termination by the Company.

 

(a)        Termination for Cause. The Company may terminate the Term of
Employment and the employment of Employee hereunder at any time for Cause (as
hereinafter defined) by giving Employee written notice of such termination,
effective immediately upon the giving of such notice to Employee. As used in
this Agreement, “Cause” means Employee’s (i) indictment for or conviction of, or
the entering of a plea of nolo contender with respect to, an act constituting a
felony, (ii) commission of an act involving fraud, moral turpitude, theft or
dishonesty which materially adversely affects the Company or could reasonably be
expected to materially adversely affect the Company, (iii) gross negligence or
willful misconduct in the performance of his duties under this Agreement, (iv)
willful and repeated failure to be reasonably available to perform his duties,
(v) repeated failure to follow the reasonable and lawful directions of the Board
or Employee’s supervisor, (vi) material breach of the terms and provisions of
this Agreement or any agreement with the Company, or (vii) use of controlled
substances or alcohol in the workplace or outside of the workplace is such a
manner as impairs or prevents the performance of his duties hereunder or
endangers Employee or any other employee of the Company.

 

3

 

 


--------------------------------------------------------------------------------

 

 

(b)        Effect of Termination for Cause. Upon the termination of the Term of
Employment and Employee’s employment hereunder pursuant to Section 8(a),
Employee shall not have any further rights or claims against the Company under
this Agreement, except the right to receive (i) the unpaid portion, if any, of
(A) the base salary provided for in Section 5(b), computed on a pro rata basis
through the Termination Date and (B) bonus compensation provided for in Section
5(c) earned prior to the Termination Date (which bonus amount shall be payable
at such times as the Company pays bonuses for such year to its employees), (ii)
the amount, on a pro rata basis from the Termination Date through the end of the
Term, of the base salary provided for in Section 5(b) that is above $250,000 per
year, payable at such times and in accordance with the Company’s usual practices
for paying its employees salaries, including withholding of applicable taxes,
(iii) any unpaid accrued benefits of Employee, and (iv) reimbursement for any
expenses for which Employee shall not have been reimbursed as provided in
Section 6(a).

 

(c)        Termination other than for Cause. The Company may terminate the Term
of Employment and the employment of Employee hereunder at any time other than
for Cause by giving Employee written notice of such termination, which notice
shall be effective thirty (30) days after the giving of such notice or such
later date set forth therein.

 

(d)        Effect of Termination other than for Cause. Upon the termination of
the Term of Employment and Employee’s employment hereunder pursuant to Section
8(c), Employee shall not have any further rights or claims against the Company
under this Agreement, except the right to receive (i) the unpaid portion of (A)
the base salary provided for in Section 5(b), computed on a pro rata basis
through the Termination Date and (B) bonus compensation, if any, provided for in
Section 5(c) earned prior to the Termination Date (which bonus amount shall be
payable at such times as the Company pays bonuses for such year to its
employees), (ii) any remaining base salary amounts owing under Section 5(b), at
such times and in accordance with the Company’s usual practices for paying its
employees salaries, including withholding of applicable taxes, (iii) any unpaid
accrued benefits of Employee, (iv) reimbursement for any expenses for which
Employee shall not have been reimbursed as provided in Section 6(a), and (v)
continued provision, for a period of six months following Employee’s
termination, of benefits under the Benefit Plans.

 

(e)         Mitigation of Damages. Employee shall be obligated to seek other
employment in order to mitigate his damages resulting from his termination
pursuant to this Section 8, provided that such employment with another company
need not be taken at a level below what his position was with the Company.

 

SECTION 9. Termination by Employee. If at any time during the Term of
Employment, Employee elects to terminate his employment with the Company, then
such termination by Employee shall constitute a breach of this Agreement and the
Company’s obligations to Employee under this Agreement shall be as set forth in
Section 8(b) hereof.

 

SECTION 10. Disclosure of Information. Employee will not, either during the Term
of Employment or at any time thereafter, divulge, publish, communicate, furnish
or make accessible to anyone (other than in furtherance of the purposes of the
Company) any knowledge or

 

4

 

 


--------------------------------------------------------------------------------

 

information with respect to the Company’s confidential, secret or proprietary
products, technology, methods, plans, materials and processes, or with respect
to any other confidential, secret or proprietary aspects of the business,
activities or products of the Company including, without limitation, (a) product
development information, research and development projects or other technical
data pertaining to the Company’s products (whether or not subject to patent,
trademark or copyright protection) or (b) any customer or client lists,
telephone leads, prospects lists, sales figures and forecasts, financial
projections, advertising and marketing plans and business strategies and plans
(all of the foregoing items set forth in clauses (a) and (b) being referred to
herein collectively as “Confidential Property”) or except as otherwise required
by law. In the event that Employee becomes legally compelled to disclose any
Confidential Property, Employee shall advise the Company as soon as practicable
so that the Company may seek a protective order or other appropriate remedy. In
addition, Employee agrees to cooperate in the Company’s effort to obtain a
protective order or other appropriate remedy. Upon the termination of the Term
of Employment, Employee shall return to the Company all property (including
Confidential Property) of the Company (or any subsidiary or affiliate thereof)
then in the possession of Employee and all books, records, computer tapes or
discs and all other material containing non-public information concerning the
business, clients or affairs of the Company or any affiliate thereof.

 

SECTION 11. Non-Compete. In consideration of the premises contained herein and
the consideration to be received hereunder, Employee agrees as follows:

 

(a)           Subject to Employee’s obligations under the Consultation
Agreement, Employee shall not, during the Term of Employment and for a period of
two (2) years from the Termination Date, (i) directly or indirectly engage,
whether or not such engagement shall be as a sole proprietor, partner,
stockholder, officer, director, employee, consultant, agent, investor or in any
other capacity, in any Competitive Business (as defined below), or represent in
any way any Competitive Business, whether or not such engagement or
representation shall be for profit, (ii) solicit business from any person, firm,
corporation or other business entity that had done business with, or was a
customer or account of, the Company or its affiliates that could cause the
Company or its affiliates, as the case may be, to lose existing or proposed
business as a result of such solicitation, (iii) interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company, its affiliates and any other person or entity, including, without
limitation, any customer, supplier, employee or consultant of the Company or its
affiliates, (iv) induce any employee of the Company or an affiliate to terminate
his employment with the Company or the affiliate or to engage in any Competitive
Business in any manner described in the foregoing clause (i), (v) affirmatively
assist or induce any other person or entity to engage in any Competitive
Business in any manner described in the foregoing clause (i), or (vi) engage in
any activity or employment in which it could be reasonably anticipated to cause
Employee to use or disclose any Confidential Property. Anything contained in
this Section 11 to the contrary notwithstanding, an investment by Employee in
any publicly traded company in which Employee and his affiliates exercise no
operational or strategic control and which constitutes less than 1% of the
capital of such entity, shall not constitute a breach of this Section 11.

 

(b)        As used herein, “Competitive Business” shall mean any business
throughout the world engaged in any line of business in which the Company or its
affiliates was

 

5

 

 


--------------------------------------------------------------------------------

 

engaged or had a formal plan to enter as of the Termination Date, including but
not limited to the operation of an online insurance marketplace.

 

(c)        Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to that of the Company or its
affiliates, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to justify clearly such restrictions which, in any
event (given his education, skills and ability), Employee does not believe would
prevent him from earning a living.

 

SECTION 12. Right to Inventions.

 

(a)         Employee shall promptly disclose, grant and assign to the Company
for its sole use and benefit any and all marks, designs, logos, inventions,
improvements, technical information and suggestions relating in any way to the
business conducted by the Company, which he may develop or which may be acquired
by Employee during the Term of Employment (whether or not during usual working
hours), together with all trademarks, patent applications, letters, patent,
copyrights and reissues thereof that may at any time be granted for or upon any
such mark, design, logo, invention, improvement or technical information
(collectively, “Inventions”). In connection therewith, Employee shall take all
actions reasonably necessary or desirable to assign and/or confirm the
assignment of any Invention to the Company.

 

(b)        To the extent any of the rights, title and interest in and to
Inventions cannot be assigned by Employee to the Company, Employee hereby grants
to the Company an exclusive, royalty-free, transferable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice such non-assignable rights, title and interest. To the extent any of
the rights, title and interest in and to Inventions can neither be assigned nor
licensed by Employee to the Company, Employee hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title and
interest against the Company or any of the Company’s successors in interest to
such non-assignable and non-licensable rights. Employee hereby grants to the
Company or the Company’s designees a royalty free, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice all applicable patent, copyright, moral right, mask work, trade secret
and other intellectual property rights relating to any prior inventions which
Employee incorporates, or permits to be incorporated, in any Inventions.
Notwithstanding the foregoing, Employee agrees that he will not incorporate, or
permit to be incorporated, any prior inventions of Employee in any Inventions
without the Company’s prior written consent.

 

SECTION 13. Future Innovations. Employee recognizes that Inventions or
Confidential Property relating to his activities while working for the Company
and conceived, reduced to practice, created, derived, developed, or made by
Employee, alone or with others, within six (6) months after termination of his
employment may have been conceived, reduced to practice, created, derived,
developed, or made, as applicable, in significant part while employed by the
Company. Accordingly, Employee agrees that such Inventions or Confidential
Property shall be presumed to have been conceived, reduced to practice, created,
derived, developed, or made, as

 

6

 

 


--------------------------------------------------------------------------------

 

applicable, during his employment with the Company and are to be promptly
assigned to the Company unless and until Employee has established the contrary
by written evidence satisfying the clear and convincing standard of proof.

 

SECTION 14. Cooperation in Perfecting Rights to Proprietary Information and
Innovations.

 

(a)         Employee agrees to perform, during and after his employment, all
acts deemed necessary or desirable by the Company to permit and assist the
Company, at the Company’s expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Inventions or
Confidential Property assigned or licensed to, or whose rights are irrevocably
waived and shall not be asserted against, the Company under this Agreement. Such
acts may include, but are not limited to, execution of documents and assistance
or cooperation (i) in the filing, prosecution, registration, and memorialization
of assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Inventions or Confidential Property.

 

(b)        In the event that the Company is unable (after reasonable efforts) to
secure Employee’s signature to any document required to file, prosecute,
register, or memorialize the assignment of any patent, copyright, mask work or
other applications or to enforce any patent, copyright, mask work, moral right,
trade secret or other proprietary right under any Inventions (including
derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, continuing patent applications, reissues,
and reexaminations thereof), Employee hereby irrevocably designates and appoints
the Company and the Company’s duly authorized officers and agents as his agents
and attorneys-in-fact to act for and on his behalf and instead of him, (i) to
execute, file, prosecute, register and memorialize the assignment of any such
application, (ii) to execute and file any documentation required for such
enforcement, and (iii) to do all other lawfully permitted acts to further the
filing, prosecution, registration, memorialization of assignment, issuance, and
enforcement of patents, copyrights, mask works, moral rights, trade secrets or
other rights under Inventions, all with the same legal force and effect as if
executed by Employee.

 

SECTION 15. Enforcement; Severability. It is the desire and intent of the
parties that the provisions of this Agreement shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to (i) delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made, or (ii) otherwise to render it enforceable in
such jurisdiction.

 

SECTION 16. Remedies. Employee acknowledges and understands that the provisions
of this Agreement are of a special and unique nature, the loss of which cannot
be adequately compensated for in damages by an action at law, and that the
breach or threatened breach of the provisions of this Agreement would cause the
Company irreparable harm. In the event of a

 

7

 

 


--------------------------------------------------------------------------------

 

breach or threatened breach by Employee of the provisions of this Agreement, the
Company shall be entitled to an injunction restraining him from such breach.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from or limiting the Company in pursuing any other remedies available
for any breach or threatened breach of this Agreement.

 

SECTION 17. Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by a
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

if to the Company, to:

HBDC II, Inc.

 

 

2200 S.W. 10th Street

 

 

Deerfield Beach, Florida 33442

Telecopier: (954)-691-4040

Telephone: (954) 944-4447

 

with copies (which shall not

constitute notice) to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

 

Attention:

Harvey Kesner, Esq.

Telecopier: (212) 451-2222

 

Telephone: (212) 451-2300

 

if to Employee, to:

Ivan Spinner

 

 

4800 N. Federal Highway, Suite 108D

 

Boca Raton, Florida 33431

 

Telecopier: (561)-363-3757

Telephone: (561)-939-6400

 

with copies (which shall not

constitute notice) to:

Richard S. Lehman, Esq.

 

 

2600 N. Military Trail, Suite 270

 

Boca Raton, Florida 33431

 

 

Telecopier: (561) 998-9557

 

Telephone: (561) 368-1113

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party or parties in writing in accordance herewith. Any
such notice or communication shall be deemed to have been received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, (c) in the case of telecopy transmission, when received, and (d) in
the case of mailing, on the third business day following that on which the piece
of mail containing such communication is posted.

 

8

 

 


--------------------------------------------------------------------------------

 

 

SECTION 18.   Binding Agreement; Benefit. The provisions of this Agreement will
be binding upon, and will inure to the benefit of, the respective heirs, legal
representatives, successors and assigns of the parties.

 

SECTION 19. Governing Law. This Agreement will be governed by, construed and
enforced in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

 

SECTION 20. Waiver of Breach. The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other breach.

 

SECTION 21. Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings, whether written or oral, between the parties
with respect thereto.

 

SECTION 22.    Survival of Provisions. Neither the termination of this
Agreement, nor of Employee’s employment hereunder, shall terminate or affect in
any manner any provision of this Agreement that is intended by its terms to
survive such termination, including without limitation, the provisions of
Sections 7 through 14.

 

SECTION 23.   Amendments. This Agreement may be amended only by an agreement in
writing signed by the parties.

 

SECTION 24.     Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 25. Assignment. This Agreement is personal in its nature and the parties
shall not, without the consent of the other, assign or transfer this Agreement
or any rights or obligations hereunder.

 

SECTION 26. Counterparts. This Agreement may be executed in counterparts, and
each such counterpart, including a facsimile copy thereof, shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

9

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

HBDC II, INC.

 

By:    /s/ Scott Frohman                                       
                              

 

Name: Scott Frohman

 

Title: CEO

 

 

 

                                          
                                      

            /s/ Ivan Spinner                              
                                    

            Ivan Spinner

 

 

10

 

 

 

 